DETAILED ACTION
	Status of the Application
Applicant's remarks and amendments filed on 12/19/2020 are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The Examiner further acknowledges the following:
Claims 1-2, 5, 10-12, 14, 16-22 are pending and under current Examination. 

Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 

New Objection
The abstract of the disclosure is objected to because the abstract contains legal phraseology. Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  
Correction is required.  See MPEP § 608.01(b). 

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 10-12, 14, 16-22 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, and 12 recite executing at least four steps under certain conditions. However, the metes and bounds for “under certain conditions” are not readily ascertained and it is unclear if certain conditions add limitations on the claim or not. 


Maintained and Modified Rejections in View of Claim Amendments
Claim Rejections - 35 USC § 112-Written Description 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 10-12, 14, 16-22 are rejected under U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a  patent specification must describe an       invention and do so in sufficient detail  that one skilled in the art Lockwood v. American Airlines, Inc.,  107  F.3d 1565, 1572,  41 USPQ2d 1961, 1966 (1997);   In re Gosteli,  872 F.2d 1008, 1012,  10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood,  107 F.3d at 1572,  41 USPQ2d at 1966.”   Regents  of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics  alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
            Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

“A written description of an invention  involving a chemical genus, like a description of a   chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical      name,’ of the claimed subject matter sufficient to distinguish it from other  materials. Fiers,  984 F.2d at 1171,  25 USPQ2d at 1606;  In re Smythe,  480 F.2d 1376, 1383,  178   USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain  species or subcombinations other than those specifically enumerated, one  skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

Here, claims 1 and 12 requires executing “at least four steps in the following order under certain conditions”.  The instant specification recites production primary particles, a mixing process, a sintering process, and a removal process at paragraphs [0078]-[0086]. However, the instant specification does not recite “at least four steps” as the phrase at least implies greater than the four steps that are recited in creating the plurality of sintered bodies as described in the specification. 
Claims 12 recites the composition comprises polysaccharides present. However, the instant specification only describes mucosaccharides that are present in ranges including 0.01-30%. Mucosaccharides are a species of polysaccharide.  The specification does not provide support or description encompassing the genus of “polysaccharides”. 
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder,  736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").  For these reasons, the claims lacks written description. 
Accordingly, the amendments to the claims “at least four steps” and a “polysaccharide” are considered new matter and lack support in the instant specification.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 10-12, 14, 16-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of copending Application No. 16/328,629 (reference application) in view of Mackowiak (United States Patent Publication 2008/0160088), Furuzono et al. (United States Patent Publication 2007/0259181), Maibach et al. (United States Patent Publication 2003/0099678),  Dryer et al. (United States Patent Publication 2006/0134155), and McClellan et al. (United States Patent Publication 2006/0003033) and Miyata et al (United States Patent Publication 2009/0110671), as evidenced by Coleman et al. (Neocollagenesis After Injection of Calcium Hydroxyapatite Composition in a Canine Model). (please see IDS filed on 11/10/2014 and 02/09/2015). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of copending Application encompass calcium phosphate ceramic particles which are sintered having a half value within the range of 0.2-0.8 at d=2.814 measured by x-ray diffraction. The average 
The difference between the instant claims and that of Application ‘629 is that the instant claims require water, polysaccharides, amino acids, lipids and vitamins and wherein the composition is used for enhancing collagen production by application to the skin either directly or by subcutaneous injections. 
Mackowiak et al. teach topical application of compositions to the skin via absorption onto the skin (thus encompassing transdermal or direct application) comprising calcium salts with hydroxyapatite, see abstract and paragraphs [0044], [0073] and [0106]. The calcium salts include calcium phosphate and are present from .001-10% by weight, see paragraph [0048] and [0052].The hydroxyapatite is also known as a calcium phosphate, see paragraph [0031]. The hydroxyapatite can range from sizes of 0.1-10 microns (100-10,000nm), see paragraph [0036]. To improve the barrier function of the skin, the composition can additionally contain vitamin C (a water soluble vitamin), see paragraphs [0020], [0061], [0138], table 1, [0148], [0151] and entire document. The hydroxyapatite particles can be present from .001-10% by weight, see paragraph [0045]. Water and alcohols can together comprise from 1-95% by weight, together and thus render obvious 1% or more water and from .01-30% alcohols, see paragraph [0083]. The composition of Mackowiak can further contain emulsifiers (a surface active agent) and suggests they can be present at amounts of about 5%, see paragraphs [0097] and [0153]. The fatty phase can comprise from 5-80% by weight and contains lipids, see paragraph [0081] and [0085]. 
Application ‘629 does not claim average particles of less than 75nm having all 
However, Furuzono et al. teach the creation of monocrystalline hydroxyapatite particles by sintering at 800 degrees Celsius with the purpose of suppressing the particles from dissolving and decomposing in the body, see paragraph [0018]. The particles have a size range from 10-700 nanometers, see paragraphs [0023] and [0029]-[0030]. The monocrystalline particles are adherent to biological tissues and are not easily decomposed, see paragraph [0001]. The monocrystalline particles are held together by ionic interactions which make it easier to adsorb the ceramic group on a medical substrate and helps provide uniform particle diameter, see paragraph [0026] and [0038] and [0043]. The fact that the hydroxyapatite particles are not bonded together allows for increased surface area, and for stable and dispersive particles in a body, see paragraph [0026] and [0043]. The small particle size also allows the ceramic particles to be uniformly adsorbed on a medical material, see paragraph [0030]. The ceramic calcium phosphate particles provide for superior biocompatibility, see paragraphs [0034-0036] and [0066]. The particles can be used in cosmetics, see claim 27. The particles further excel in keeping moisture and absorbing skin oil with skin, see paragraph [0163]. Furuzono teaches that the methods can produce at least 70% monocrystalline particles, see paragraph [00028] and claim 3. Furuzono teaches that ionic interactions make the particles easier to adsorb on a substrate, provide for increased surface area, and provide a uniform particle diameter that is able to be kept 
In view of Furuzono it would have been prima facie obvious before the time of the invention to provide all of the hydroxyapatite particles of Application ‘629 or at least greater than 70% as a plurality of sintered bodies in monocrystalline form made via the process disclosed in Furuzono, with overlapping size ranges from 10-250nm and less than 75nm as suggested by Furuzono.  
One of ordinary skill in the art would have been motivated to do so as these nanoparticles in monocrystalline form which are made by Furuzono’s process of making the plurality of sintered bodies provides the advantages of increased biocompatibility, and makes it easier for the particles to adsorb to a medical surface, and provides particles having uniform particle diameters. 
Although Mackowiak is silent to the recitation of increasing collagen production, 
Maibach et al. teach cosmetic compositions for treating skin aging which comprise additives that protect the skin. Such additives include water soluble and insoluble vitamins (e.g. vitamin A and C), amino acids, and proteins such as collagen, see paragraph [0096]. Various additives are those conventionally used in the cosmetics field and are present from .01-20% by weight, see paragraph [0098]. The additives can contain lipids including phospholipids which are capable of improving oxygen supply in skin tissue and vegetable oils see paragraph [0095], [0098], and [0101]. 
It would have been prima facie obvious to provide Application ‘629 with art recognized additives such as from .01-10% collagen (protein), .01-10% amino acids, and .001-10% water soluble vitamins, and .001-10% lipids (e.g. vegetable oils or phospholipids) as " the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Here, Maibach recognizes that topical formulations can conventionally contain additives such as the water soluble vitamins, amino acids and proteins, and lipids in amounts ranging from .01-20% by weight. Furthermore, it would have been obvious to provide the composition to treat the skin by direct application in view of Mackowiak as topical application is taught of hydroxyapatite to treat skin. 
Application ‘629 does not expressly teach that the cosmetic product contains form .01-30% polysaccharide. 
	However, Dryer et al. teach improving the appearance of skin by application of a 
	It would have been prima facie obvious to provide Application ‘629 with a polysaccharide thickener in the amount present from .01-30% by weight. 
	A person of ordinary skill in the art would have been motivated to do so to impart thickening properties on the composition. 
Application ‘629 does not teach that the composition contains from .01-30% mucopolysaccharides (e.g. hyaluronic acid). 
However, McClellan et al. teach topical compositions for treating the skin which comprise from .01-50% by weight hyaluronic acid, see paragraph [0034]. Hyaluronic acid (mucopolysaccharides) plays an important role in connective tissues such as the skin and offers resistance to compression so that the skin protects underlying structures against damage. Hyaluronic acid also helps promotes collagen fiber deposits. The absorption of hyaluronic acid allows the epidermis to achieve suppleness and skin plasticity, see paragraph [0034].
Therefore it would have been prima facie obvious to provide the copending Application with hyaluronic acid from .01-50% by weight in order to impart suppleness and skin plasticity to the skin. 
Patent ‘629 does not teach topically applying the ceramic particles via subcutaneous injections of the skin. 
	However, Miyata et al. teach compositions for enhancing collagen, see abstract. The collagen enhancing composition can be used via subcutaneous injection or 
It would have been prima facie obvious to provide Application ‘629 as a composition for subcutaneous injection in the alternative to topical application to deliver the composition to the skin of a person in need thereof as calcium hydroxyapatite results in neocollagensis. 
A person of ordinary skill in the art would have been motivated to do so as Miyata teaches that treating the skin to enhance collagen and therefore reduce the signs of aging can be accomplished using routine and conventional delivery routes not limited to topical and subcutaneous injecting. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 5, 10, 11, 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mackowiak (United States Patent Publication 2008/0160088) in view of Furuzono et al. (United States Patent Publication 2007/0259181) as evidenced by Coleman et al. (Neocollagenesis After Injection of Calcium Hydroxyapatite Composition in a Canine Model). (please see IDS filed on 11/10/2014 and 02/09/2015).
Claim 1 recites a method for enhancing a collagen production, comprising: applying an agent to a skin tissue by direct application to increase an amount of collagen contained in the skin tissue, wherein the agent contains a plurality of sintered bodies, each of which is formed with calcium phosphate fine particles, as an active 
Mackowiak et al. teach topical application of compositions to the skin via absorption onto the skin (thus encompassing transdermal or direct application) comprising calcium salts with hydroxyapatite, see abstract and paragraphs [0044], [0073] and [0106]. The calcium salts include calcium phosphate and are present from .001-10% by weight, see paragraph [0048] and [0052].The hydroxyapatite is also known as a calcium phosphate, see paragraph [0031]. The hydroxyapatite can range from sizes of 0.1-10 microns (100-10,000nm), see paragraph [0036]. To improve the barrier function of the skin, the composition can additionally contain vitamin C (a water soluble vitamin), see paragraphs [0020], [0061], [0138], table 1, [0148], [0151] and entire document. The hydroxyapatite particles can be present from .001-10% by weight, see paragraph [0045]. Water and alcohols can together comprise from 1-95% by weight, together and thus render obvious 1% or more water and from .01-30% alcohols, see paragraph [0083]. The composition of Mackowiak can further contain emulsifiers (a surface active agent) and suggests they can be present at amounts of about 5%, see paragraphs [0097] and [0153]. The fatty phase can comprise from 5-80% by weight and contains lipids, see paragraph [0081] and [0085]. According to Mackowiak, the 
Although Mackowiak is silent to the recitation of increasing collagen production, Coleman evidences that calcium hydroxyapatite results in neocollagensis, (increased collagen) see tittle and page 3. Therefore topical Application of calcium and hydroxyapatite would necessarily provide the property of increased collagen. 
Mackowiak is silent to sintering the plurality of hydroxyapatite particles of paragraph [0036] to ranges from 10-250nm or average particles of less than 75nm having all the particles (i.e. greater than 70% or 50%) in monocrystalline form and steps 2-4 as claimed wherein there is a step of mixing the primary particles and fusion prevention agent and exposing the mixed particles to sintering temperature and removal of the fusion prevention agent from the sintered bodies.
However, Furuzono et al. teach the creation of monocrystalline hydroxyapatite particles by sintering at 800 degrees Celsius with the purpose of suppressing the particles from dissolving and decomposing in the body, see paragraph [0018]. The particles have a size range from 10-700 nanometers, see paragraphs [0023] and [0029]-[0030]. The monocrystalline particles are adherent to biological tissues and are not easily decomposed, see paragraph [0001]. The monocrystalline particles are held together by ionic interactions which make it easier to adsorb the ceramic group on a medical substrate and helps provide uniform particle diameter, see paragraph [0026] and [0038] and [0043]. The fact that the hydroxyapatite particles are not bonded together allows for increased surface area, and for stable and dispersive particles in a body, see paragraph [0026] and [0043]. The small particle size also allows the ceramic 
In view of Furuzono it would have been prima facie obvious before the time of the invention to provide all of the hydroxyapatite particles of Mackowiak or at least greater than 70% as a plurality of sintered bodies in monocrystalline form made via the process 
One of ordinary skill in the art would have been motivated to do so as these nanoparticles in monocrystalline form which are made by Furuzono’s process of making the plurality of sintered bodies provides the advantages of increased biocompatibility, and makes it easier for the particles to adsorb to a medical surface, and provides particles having uniform particle diameters.
There would have been a reasonable expectation of success given that Mackowiak teaches the topical application of hydroxyapatite particles and Furuzono teaches that the microcrystalline nanosized hydroxyapatite particles have superior biocompatibility and are useful in cosmetic and medical applications. 
With regards to the limitation wherein the particles have a half width at d=2.814 of a peak representing each crystal face of the sintered body being 0.8 or less when measured by X-ray diffraction (XRD), while the modified Mackowiak does not expressly teach the XRD feature, it must be noted that the specification attributes the XRD pattern to highly crystalline calcium phosphate particles sintered at high temperatures ( see paragraphs 0021,0025, 0028 and 0057-0059), and the modified Mackowiak teaches crystalline hydroxyapatite particles which are sintered at high temperatures. As the modified Mackowiak teaches crystalline hydroxyapatite sintered at high temperatures with sintered bodies in overlapping size ranges, the XRD patterns of the modified Mackowiak must necessarily be the same as claimed. Furthermore, the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural 
With regards to the variation coefficient, the Examiner notes that the modified Mackowiak would have a variation coefficient of less than 20%. This is because Furuzono teaches variation coefficients of less than 20%, see paragraph [0060]. The particles of hydroxyapatite are created to be biocompatible, not easily decomposed, and adherent to body tissue. Uniform or regular sized particles provide for better dispersibility and surface area, see paragraphs [0019], [0020], and [0159]. Therefore the modified Mackowiak would have a variation coefficient of less than 20%. 

Claims 18-20, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mackowiak (United States Patent Publication 2008/0160088) in view of Furuzono et al. (United States Patent Publication 2007/0259181) as evidenced by Coleman et al. (Neocollagenesis After Injection of Calcium Hydroxyapatite Composition in a Canine Model) as applied to all claims above, and further in view of Maibach et al. (United States Patent Publication 2003/0099678),  Dryer et al. (United States Patent Publication 2006/0134155) and McClellan et al. (United States Patent Publication 2006/0003033)
The teachings of the modified Mackowiak are discussed above. However the modified Mackowiak does not expressly teach that the skin care composition has from  
However, Maibach et al. teach cosmetic compositions for treating skin aging which comprise additives that protect the skin. Such additives include water soluble and insoluble vitamins (e.g. vitamin A and C), amino acids, and proteins such as collagen, see paragraph [0096]. Various additives are those conventionally used in the cosmetics field and are present from .01-20% by weight, see paragraph [0098]. The additives can contain lipids including phospholipids which are capable of improving oxygen supply in skin tissue and vegetable oils see paragraph [0095], [0098], and [0101]. 
It would have been prima facie obvious to provide the modified Mackowiak composition with art recognized additives such as from .01-10% collagen (protein), .01-10% amino acids, and .001-10% water soluble vitamins, and .001-10% lipids (e.g. vegetable oils or phospholipids) as " the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Here, Maibach recognizes that topical formulations can conventionally contain additives such as the water soluble vitamins, amino acids and proteins, and lipids in amounts ranging from .01-20% by weight. There would have been a reasonable expectation for success as both Mackowiak and Maibach teach cosmetic compositions for treating the skin to improve the skin. 
The modified Mackowiak does not expressly teach that the cosmetic product contains form .01-30% polysaccharide. 
	However, Dryer et al. teach improving the appearance of skin by application of a cosmetic composition, see abstract. The composition can comprise polysaccharides to 
	It would have been prima facie obvious to provide the modified Mackowiak with a polysaccharide thickener in the amount present from .01-30% by weight. 
	A person of ordinary skill in the art would have been motivated to do so to impart thickening properties on the composition with a reasonable expectation of success given Mackowiak’s composition can contain additional adjuvants such as thickeners. 
The modified Mackowiak does not teach that the composition contains from .01-30% mucopolysaccharides (e.g. hyaluronic acid). 
However, McClellan et al. teach topical compositions for treating the skin which comprise from .01-50% by weight hyaluronic acid, see paragraph [0034]. Hyaluronic acid (mucopolysaccharides) plays an important role in connective tissues such as the skin and offers resistance to compression so that the skin protects underlying structures against damage. Hyaluronic acid also helps promotes collagen fiber deposits. The absorption of hyaluronic acid allows the epidermis to achieve suppleness and skin plasticity, see paragraph [0034].
Therefore it would have been prima facie obvious to provide the topical skin care composition of the modified Mackowiak with hyaluronic acid from .01-50% by weight in order to impart suppleness and skin plasticity to the skin. 
There would have been a reasonable expectation of success given both the modified Mackowiak and McClellan teach skin treatment compositions for improving the skin. 


Claims 12, 14, and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mackowiak (United States Patent Publication 2008/0160088), in view of Furuzono et al. (United States Patent Publication 2007/0259181), Miyata et al (United States Patent Publication 2009/0110671) and Dryer et al. (United States Patent Publication 2006/0134155) as evidenced by Coleman et al. (Neocollagenesis After Injection of Calcium Hydroxyapatite Composition in a Canine Model). (please see IDS filed on 11/10/2014 and 02/09/2015). 
Mackowiak et al. teach topical application of compositions to the skin via absorption onto the skin (thus encompassing transdermal or direct application) comprising calcium salts with hydroxyapatite, see abstract and paragraphs [0044], [0073] and [0106]. The calcium salts include calcium phosphate and are present from .001-10% by weight, see paragraph [0048] and [0052].The hydroxyapatite is also known as a calcium phosphate, see paragraph [0031. The hydroxyapatite can range from sizes of 0.1-10 microns (100-10,000nm), see paragraph [0036]. To improve the barrier function of the skin, the composition can additionally contain vitamin C (a water soluble vitamin), see paragraphs [0020], [0061], [0138], table 1, [0148], [0151] and entire document. The hydroxyapatite particles can be present from .001-10% by weight, see paragraph [0045]. Water and alcohols can together comprise from 1-95% by weight, together and thus render obvious 1% or more water and from .01-50% alcohols, see paragraph [0083]. The composition of Mackowiak can further contain emulsifiers (a surface active agent) and suggest they can be present at amounts of about 5%, see paragraphs [0097] and [0153]. The fatty phase can comprise from 5-80% by weight and 
Although Mackowiak is silent to the recitation of increasing collagen production, Coleman evidences that calcium hydroxyapatite results in neocollagensis, (increased collagen) see tittle and page 3. Therefore topical Application of calcium and hydroxyapatite would necessarily provide the property of increased collagen. 
Mackowiak is silent to sintering the plurality of hydroxyapatite particles of paragraph [0036] to ranges from 10-250nm or less than 75nm having all the particles (i.e. greater than 50% or 70%) in monocrystalline form. 
However, Furuzono et al. teach the creation of monocrystalline hydroxyapatite particles by sintering at 800 degrees Celsius with the purpose of suppressing the particles from dissolving and decomposing in the body, see paragraph [0018]. The particles have a size range from 10-700 nanometers, see paragraphs [0023] and [0029-0030]. The monocrystalline particles are adherent to biological tissues and are not easily decomposed, see paragraph [0001]. The monocrystalline particles are held together by ionic interactions which make it easier to adsorb the ceramic group on a medical substrate and helps provide uniform particle diameter, see paragraph [0026] and [0038] and [0043]. The fact that the hydroxyapatite particles are not bonded together allows for increased surface area, and for stable and dispersive particles in a body, see paragraph [0026] and [0043]. The small particle size also allows the ceramic particles to be uniformly adsorbed on a medical material, see paragraph [0030]. The ceramic calcium phosphate particles provide for superior biocompatibility, see 
In view of Furuzono it would have been prima facie obvious before the time of the invention to provide all of the hydroxyapatite particles of Mackowiak or at least greater than 70% as a plurality of sintered bodies in monocrystalline form made via the process disclosed in Furuzono, with overlapping size ranges from 10-250nm and less than 75nm as suggested by Furuzono.  
One of ordinary skill in the art would have been motivated to do so as these nanoparticles in monocrystalline form which are made by Furozono’s process of making 
In view of Furuzono it would have been prima facie obvious before the time of the invention to provide all of the hydroxyapatite particles of Mackowiak or at least greater than 70% as a plurality of sintered bodies in monocrystalline form with overlapping size ranges from 10-250nm and less than 75nm. 
One of ordinary skill in the art would have been motivated to do so as these nanoparticles in monocrystalline form provide the advantages of increased biocompatibility, and makes it easier for the particles to adsorb to a medical surface, and provides particles having uniform particle diameters. 
There would have been a reasonable expectation of success given that Mackowiak teaches the topical application of hydroxyapatite particles and Furuzono teaches that the microcrystalline nanosized hydroxyapatite particles have superior biocompatibility and are useful in cosmetic and medical applications.  
With regards to the limitation wherein the particles have a half width at d=2.814 of a peak representing each crystal face of the sintered body being 0.8 or less when measured by X-ray diffraction (XRD), while the modified Mackowiak does not expressly teach the XRD feature, it must be noted that the specification attributes the XRD pattern to highly crystalline calcium phosphate particles sintered at high temperatures ( see paragraphs 0021,0025, 0028 and 0057-0059), and the modified Mackowiak teaches crystalline hydroxyapatite particles which are sintered at high temperatures. As the modified Mackowiak teaches crystalline hydroxyapatite sintered at high temperatures 
With regards to the variation coefficient, the Examiner notes that the modified Mackowiak would have a variation coefficient of less than 20%. This is because Furuzono teaches variation coefficients of less than 20%, see paragraph [0060]. The particles of hydroxyapatite are created to be biocompatible, not easily decomposed and adherent to body tissue. Uniform or regular sized particles provide for better dispersibility and surface area, see paragraphs [0019], [0020], and [0159]. Therefore the modified Mackowiak would have a variation coefficient of less than 20%. 
	The modified Mackowiak teaches topical application however does not expressly teach subcutaneous injections of the skin enhancing compositions. 
	However, Miyata et al. teach compositions for enhancing collagen, see abstract. The collagen enhancing composition can be used via subcutaneous injection or topically as a cosmetic, and helps to prevent skin aging, see paragraphs [008], [0016] and [0020]. 
It would have been prima facie obvious to provide the modified Mackowiak as a 
A person of ordinary skill in the art would have been motivated to do so as Miyata teaches that treating the skin to enhance collagen and therefore reduce the signs of aging can be accomplished using routine and conventional delivery routes not limited to topical and subcutaneous injecting. 
There would have been a reasonable expectation of success given Mackowiak’s composition is topically applied and Miyata recognizes that collagen enhancing compositions can be administered via subcutaneous injection in the alternative to a topical cosmetic route.  
	The modified Mackowiak does not expressly teach polysaccharides from .01-30% by weight. 
	However, Dryer et al. teach improving the appearance of skin by applying a cosmetic composition, see abstract. The composition can comprise polysaccharides to impart thickening properties present from .01-20% by weight. Such thickeners are conventionally used in cosmetics field, see paragraph [0058].
	It would have been prima facie obvious to provide the modified Mackowiak with a polysaccharide thickener in the amount present from .01-30% by weight of the composition. 
	A person of ordinary skill in the art would have been motivated to do so to impart thickening properties on the composition with a reasonable expectation of success given Mackowiak’s composition can contain additional adjuvants such as thickeners. Together the sum of the alcohols, polysaccharides and calcium phosphate can be 

Response to Remarks
With regards to the Double Patenting Rejection, Examiner acknowledges Applicant’s argument that the present application has an earlier filing date than 13/321,964 and per MPEP 804, “a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.” 
Applicants argue that the amendment to the claims provide several process steps in which arrive at the sintered bodies as claimed to provide a more effective sintered body. Applicants admit that these steps are not new but discovered an effective combination of conditions for producing the sintered bodies that are designed for being applied to skin tissue. 
Examiner respectfully submits that the several process steps of which Applicants refer to make the plurality of sintered bodies is discussed by the teachings of Furuzono. 
These steps at producing a sintered body were known in the art as suggested by Furuzono to be applied to the skin as Furuzono expressly teaches that they can be applied as a cosmetic additive, see paragraphs [0068] and [0163], [0231], and claim 22 and 27.  
Therefore, the Examiner maintains that all the limitations of the instant claims are rendered prima facie obvious as discussed above and for the reasons made of record. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Currently no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH ALAWADI/Examiner, Art Unit 1619